DETAILED ACTION
	Claims 1-13 and 15-21 are pending.  Claim 21 is new.
	All previously asserted prior art rejections on claims 1-13, 15, and 16 are withdrawn in favor of allowance.
	The claim rejections on claims 17-20 are maintained.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haskins (US 2015/0200427) in view of Stanton et al. (US 2006/0110657).
	Regarding claim 21 Haskins teaches a battery module comprising a plurality of batteries 62, a busbar coupled to the cells, a first connector electrically coupled to the busbar wherein the connector connects to an external circuit such as an electric vehicle, and a coolant pipe 66 in thermal 
	
[AltContent: arrow][AltContent: textbox (First connector)][AltContent: arrow][AltContent: textbox (Bus bar)]
    PNG
    media_image1.png
    451
    486
    media_image1.png
    Greyscale


	
s 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins in view of Kim et al. (US 2016/0322623).
Haskins teaches a battery module comprising a plurality of batteries 62, a busbar coupled to the cells comprising a first part electrically coupled to the electrical terminals of a group of cells and a second part coupled to a conductor external from the cells (par. 32, 33, 43-46, fig. 3).
Haskins does not teach that the bus bar has an aluminum part and a copper part corresponding to each connector.  However, Kim et al. (US 2016/0322623) teaches that a bus bar may be aluminum or copper (par. 50).  Making one section of the bus bar aluminum and the other copper would be a combination of equivalents known for the same purpose.  Therefore, it would have been obvious to one of ordinary skill in the art to make one part of the bus bar of Haskins aluminum and another part copper because Kim teaches that copper and aluminum are equivalent materials for bus bars.
Regarding claim 18, Haskins teaches that the cells are connected to a cooling plate at the end (par. 32, 33, 43-46, fig. 3).
Regarding claims 19 and 20 Haskins teaches that the connector is either positive or negative (par. 32, 33, 43-46, fig. 3).
Response to Arguments
Applicant's arguments filed 07-29-2021 have been fully considered but they are not persuasive. 
With respect to claim 17, applicant argues that it would not be obvious to one of ordinary skill in the art to use a bimetallic bus bar because bimetallic bus bar can suffer from corrosion problems.  However, such an issue does not render the claim non-obvious.  As Kim teaches that bus bars may be equivalently formed from either aluminum or copper it would be obvious to one of ordinary skill in the art to make a bus bar from both.  The Kim reference itself does not teach away from the combination.
Applicant argues that the new claim 21 overcomes the prior art of record.  However, the claim recitation is broad enough to encompass the Haskins combination.

Allowable Subject Matter
	Claims 1-13 and 14-16 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a battery module comprising a plurality of  cells, a bus bar electrically connected to the cells, a first connector connected to the bus bar wherein the connector comprises a contact for interfacing with an external circuit, and at least one cooling component attached to and thermally coupled to the connector.  Claim 1 further recites that the cooling component is part of a liquid cooling system.
Prior art Haskins (US 2015/0200427) teaches a battery module comprising a plurality of  cells, a bus bar electrically connected to the cells, a first connector connected to the bus bar wherein the connector comprises a contact for interfacing with an external circuit.  Haskins does not teach at least one cooling component attached to and thermally coupled to the connector.  Haskins further does not teach that the cooling component is part of a liquid cooling system.
Claim 2 recites a battery module comprising a plurality of  cells, a bus bar electrically connected to the cells, a first connector connected to the bus bar wherein the connector comprises a contact for interfacing with an external circuit, and at least one cooling component attached to and thermally coupled to the connector.  Claim 2 further recites that the cooling component comprises a heat pipe.
Prior art Haskins (US 2015/0200427) teaches a battery module comprising a plurality of  cells, a bus bar electrically connected to the cells, a first connector connected to the bus bar wherein the connector comprises a contact for interfacing with an external circuit.  Haskins does not teach at least one cooling component attached to and thermally coupled to the connector.  Haskins further does not teach that the cooling component comprises a heat pipe.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729